Citation Nr: 1039608	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  05-34 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to service connection for headaches, to include as 
due to inservice head trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 
1968.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2008, when it was remanded to the 
VARO in Waco, Texas, through the VA's Appeals Management Center 
(AMC) in Washington, DC, so that additional development could be 
undertaken.  That development included actions directed towards 
compliance with the VA's duties to notify and assist, including 
the conduct of a VA medical examination and the solicitation of a 
medical opinion, followed by readjudication of the claim at 
issue.  Following the AMC's attempts to complete the requested 
actions, the case has since been returned to VA for further 
consideration.  

This appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

VA's duty to assist includes providing an adequate examination 
when such an examination is indicated.  Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  Once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, VA must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  An examination is adequate if it "takes 
into account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Id. An examination must be based upon consideration of the 
Veteran's prior medical history and examinations.  Stefl, 21 Vet. 
App. at 123.

A remand by the Board confers upon the Veteran or other claimant, 
as a matter of law, the right to compliance with the Board's 
remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

In its September 2008 remand, the Board directed the AMC to 
obtain a medical opinion from a VA examiner as to whether it was 
at least as likely as not that the Veteran's headaches had their 
onset during his period of military service.  The Board noted 
specifically that the Veteran at the time of the initial 
postservice VA examination, conducted in March 1969, had 
complained of migraine headaches since the occurrence of an 
inservice shrapnel wound to his scalp while in combat.  The 
September 2008 medical opinion does not in any way reference the 
foregoing, but appears to rely in large part on the Veteran's own 
account offered at the time of the September 2008 examination 
that his headaches began in 1985 as a basis for the medical 
opinion that it was less likely than not that his headaches were 
related to military service.  Given that the foundation of the 
medical opinion set forth by the VA examiner in September 2008 
may be in error, remand for corrective action, including 
clarification of that opinion based on the documented 
contemporaneous statements of the Veteran several months after 
service exit that he had been bothered by migraine headaches 
since he sustained inservice head trauma, is required.  Id.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain updated, pertinent VA treatment 
records, including those compiled at VA 
facilities since September 2009, for 
inclusion in the Veteran's claims folder.  

2.  Return the report of a VA medical 
examination conducted on April 6, 2010, at 
the VA Medical Center in Temple, Texas, by 
S. Kannan, M.D., to Dr. Kannan for the 
preparation of an addendum to her earlier 
report.  The Veteran should be recalled for 
any further examination deemed necessary by 
Dr. Kannan or her designee.  The Veteran's 
claims file must be furnished in its 
entirety to the examiner or her designee 
for use in the study of this case and the 
prepared report should indicate whether in 
fact the claims folder was made available 
and reviewed.

Ultimately, Dr. Kannan or her designee is 
asked to clarify her earlier opinion as to 
the service incurrence of the Veteran's 
headaches.  To that end, she or her 
designee is asked to provide a medical 
opinion as to the following:

At the initial postservice VA medical 
examination, conducted in March 1969, just 
months following his discharge from 
military service, the Veteran complained of 
chronic migraine headaches since he 
sustained an inservice shrapnel wound of 
the scalp while in combat.  Does this fact 
in any way change your April 2010 opinion 
as to the service incurrence of the 
Veteran's headaches, migraine or otherwise, 
and, if so, please explain specifically 
how?  Ultimately, a medical opinion as to 
whether it is at least as likely as not (50 
percent or more probability) that the 
Veteran's headaches originated in or are 
otherwise related to his period of military 
service from January 1967 to October 1968 
is required.  

The examiner is advised that that the term, 
as likely as not, does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the claim; less likely 
weighs against the claim.  

A clear rationale for all opinions is 
required and a discussion of the facts and 
medical principles involved, to include 
citation to the evidentiary record as 
applicable, would be of considerable 
assistance to the Board.  However, if the 
requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.  

3.  Then, readjudicate the issue of the 
Veteran's entitlement to service connection 
for headaches, to include as due to 
inservice head trauma, based on all 
pertinent evidence and all governing legal 
authority.  If any benefit sought continues 
to be denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


